DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 07/31/2020. The applicant submits one Information Disclosure Statement dated 11/12/2020 and 05/10/2022. The applicant claims Domestic priority to a provisional application filed on 08/01/2019. The applicant does not claim Foreign priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gompert US 2013/0332004 in view of Jayathirtha US 2017/0291715.
As per claim 1, A flight augmentation system comprising: 
an optical sensor configured to capture optical information; (Gompert paragraph 0127 discloses, “The video capture device 26 may be any imaging device capable of capturing visual information within its field of view, for example, a camera or a camcorder, and transmitting some or all of such visual information to the VDM 10, according to embodiments of the present invention.”)
a processor communicatively coupled to the optical sensor and configured to process the captured optical information, the process the captured optical information including: (Gompert paragraph 0141 discloses, “These machine-executable instructions may be used to cause a general-purpose or a special-purpose processor programmed with the instructions to perform the steps.” And paragraph 0109 discloses, “The vehicle data management system ("VDM") 10 is communicably coupled to network 12, which is also communicably coupled with the enterprise environment 102 and the administration environment 103.”)
determine, based at least in part on the captured optical information, one or more flight parameters, aircraft configurations, or combinations thereof; (Gompert paragraph 0211 discloses, “The enterprise application server 128 may also be configured to provide a "throttle position report," which may provide a date, time, duration, and/or value of the throttle position activity which exceeds user-defined parameters for the throttle position, according to embodiments of the present invention.”)
evaluate one or more flight parameters, aircraft configurations, or combinations thereof to determine a flight condition; (Gompert paragraph 0211 discloses, “The enterprise application server 128 may also be configured to provide a "throttle position report," which may provide a date, time, duration, and/or value of the throttle position activity which exceeds user-defined parameters for the throttle position, according to embodiments of the present invention.”) and (Jayathirtha paragraph 0042) and 
based at least in part on the determined flight condition, send a control command to an actuator, provide a warning to a user, upload data to a remote storage device, request a determined input from the user, recommend an action by the user, or a combination thereof. (Gompert paragraph 0110 discloses, “The vehicle record may include the status of one or more conditions at particular moments in time or over ranges of time. In addition to creating the vehicle record, the VDM 10 may also alert drivers or other crew members of the vehicle 101 of particular situations, for example safety violations (actual and/or perceived), which may in some cases also be made part of the vehicle record.” And paragraph 0135 discloses, “The VDM 10 may also provide signals or control commands to the internal vehicle system 20,” And paragraph 0169 discloses, “When the observed acceleration exceeds the safe force, the VDM 10 may be configured to alert the crew member (e.g. the driver), and/or create an entry in the vehicle record to reflect a safety violation.”)
Gompert discloses a system and method for video capture, user feedback, reporting, adaptive parameters, and remote data access in vehicle safety monitoring. Gompert does not disclose aircraft configurations. Jayathirtha teaches of aircraft configurations. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Jayathirtha et.al. into the invention of Gompert. Such incorporation is motivated by the need to ensure accurate recordings of an aircrafts performance for analysis of performance.
As per claim 2, The flight augmentation system of claim 1, further comprising one or more sensors configured to measure a physical property of an environment of the aircraft, wherein the processor is communicatively coupled to the sensors and configured to receive the measured physical property, wherein the processor is further configured to determine, based at least in part on the measured physical property, one or more flight parameters, aircraft configurations, or combinations thereof. (Jayathirtha paragraph 0017 teaches, “Determining whether the aircraft is operating within limits, and in compliance with SOPs, includes evaluating the actual performance (i.e., actual flight parameter data) of each aircraft onboard system and detecting compliance with SOPs and safety data associated with operation of an aircraft.”)
As per claim 3, The flight augmentation system of claim 1, further comprising a throttle actuator communicatively coupled to the processor, the processor further configured to: determining a throttle setting based on a requested operation mode; and cause the throttle actuator to deploy to the determined throttle setting. (Jayathirtha paragraph 0043 teaches, “throttle position/lever angle”)
As per claim 4, The flight augmentation system of claim 1, the processor further configured to: authenticate a pilot associated with a flight; (Gompert paragraph 0120 discloses, “A crew identification (ID) device 14 may be communicably coupled to the VDM 10. The crew ID device 14 may be configured to receive an indication of an identity of a current crew member of the emergency vehicle 101, and pass the indication and/or identity on to the VDM 10, according to embodiments of the present invention.”) 
certify data collected during the flight; and provide the data to a third party. (Gompert paragraph 0116 discloses, “According to embodiments of the present invention, the enterprise storage server 126 receives vehicle data information from VDM 10 and stores it in database 130 along with an authenticated time stamp and an identifier associating the information with a particular EMS crew member and/or a particular EMS vehicle.”) and (Jayathirtha paragraph 0063 teaches, “However, it should be appreciated that the process 500 may use any type of storage which may be applicable to flight data storage, which may include secure or un-secure storage, aircraft onboard storage, external flight data storage, and/or any combination of these.”)
As per claim 5, The flight augmentation system of claim 1, the pilot authentication comprising: detecting a movement of a first user associated with a first input to the aircraft; determining a first change in a flight condition; (Jayathirtha paragraph 0025 discloses, “the computing device 104 receives actual parameter data from the aircraft onboard systems 106, indicating current performance of the aircraft onboard systems 106.”) and 
recording the first user, the first input, and first change in a flight condition. (Gompert paragraph 0110 discloses, “The vehicle record may include the status of one or more conditions at particular moments in time or over ranges of time. In addition to creating the vehicle record, the VDM 10 may also alert drivers or other crew members of the vehicle 101 of particular situations, for example safety violations (actual and/or perceived), which may in some cases also be made part of the vehicle record.”)
As per claim 6, The flight augmentation system of claim 1, wherein the input comprises a change in a setting of a switch, a lever, a knob, a button, a yoke, a cable, a vernier, or a combination thereof. (Jayathirtha paragraph 0031 teaches, “Accordingly, the user interface 206 may include various human-to-machine interfaces, e.g., a keypad, keys, a keyboard, buttons, switches, knobs, a touchpad, a joystick, a pointing device, a virtual writing tablet, a touch screen, a microphone, or any device, component, or function that enables the user to select options, input information, or otherwise control the operation of the computing device 200.”)
As per claim 7, A method comprising: 
determining, based at least in part on captured optical information, one or more flight parameters, aircraft configurations, or combinations thereof; (Gompert paragraph 0127 discloses, “The video capture device 26 may be any imaging device capable of capturing visual information within its field of view, for example, a camera or a camcorder, and transmitting some or all of such visual information to the VDM 10, according to embodiments of the present invention.”)
evaluating one or more flight parameters, aircraft configurations, or combinations thereof to determine a flight condition; (Gompert paragraph 0211 discloses, “The enterprise application server 128 may also be configured to provide a "throttle position report," which may provide a date, time, duration, and/or value of the throttle position activity which exceeds user-defined parameters for the throttle position, according to embodiments of the present invention.”) and (Jayathirtha paragraph 0042) and 
based at least in part on the determined flight condition, one or more of sending a control command to an actuator, providing a warning to a user, uploading data to a remote storage device, requesting a determined input from the user, recommending an action by the user. (Gompert paragraph 0110 discloses, “The vehicle record may include the status of one or more conditions at particular moments in time or over ranges of time. In addition to creating the vehicle record, the VDM 10 may also alert drivers or other crew members of the vehicle 101 of particular situations, for example safety violations (actual and/or perceived), which may in some cases also be made part of the vehicle record.” And paragraph 0169 discloses, “When the observed acceleration exceeds the safe force, the VDM 10 may be configured to alert the crew member (e.g. the driver), and/or create an entry in the vehicle record to reflect a safety violation.”)
As per claim 8, The method of claim 7, further comprising: 
receiving a signal indicative of a measured physical property of an environment of the aircraft; (Jayathirtha paragraph 0034 teaches, “The local communication device 208 is configured to receive aircraft parameter data associated with a plurality of aircraft onboard systems.”) and 
determining, based at least in part on the measured physical property, one or more flight parameters, aircraft configurations, or combinations thereof. (Jayathirtha paragraph 0017 teaches, “Determining whether the aircraft is operating within limits, and in compliance with SOPs, includes evaluating the actual performance (i.e., actual flight parameter data) of each aircraft onboard system and detecting compliance with SOPs and safety data associated with operation of an aircraft.”)
As per claim 9, A throttle control system comprising: 
a throttle controller, the throttle controller configured to: (Jayathirtha paragraph 0043 teaches, “throttle position/lever angle”) 
receive data from a data collection and computation unit; (Gompert paragraph 0192 discloses, “The reports accessible via enterprise application server 128 may include some of all of the data collected by the VDM 10, for some of all of the VDMs 10 in the particular fleet or the particular system 100.”)
determine a throttle setting based on a requested operation mode; (Jayathirtha paragraph 0043 teaches, “throttle position/lever angle”) and 
a throttle actuator coupled to the throttle controller, the throttle actuator configured to: (Gompert paragraph 0211 discloses, “The enterprise application server 128 may also be configured to provide a "throttle position report," which may provide a date, time, duration, and/or value of the throttle position activity which exceeds user-defined parameters for the throttle position, according to embodiments of the present invention.”)
receive a command signal from the throttle controller associated with the throttle setting; (Gompert paragraph 0211 discloses, “The enterprise application server 128 may also be configured to provide a "throttle position report," which may provide a date, time, duration, and/or value of the throttle position activity which exceeds user-defined parameters for the throttle position, according to embodiments of the present invention.”)  and 
deploy the throttle actuator to the determined setting. (Gompert paragraph 0135 discloses, “The VDM 10 may also provide signals or control commands to the internal vehicle system 20,”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666